Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 1 of 139 PageID:
                                 37626




                            EXHIBIT 8
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 2 of 139 PageID:
                                 37627



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                                                 Civil Action No. 16-md-2687
                                                                        (MCA)(MAH)
   IN RE: LIQUID ALUMINUM SULFATE
   ANTITRUST LITIGATION                                                 MDL No. 2687




                         DECLARATION OF CHARLES E. FERRARA

         I, Charles E. Ferrara, of full age, hereby declare under penalty of perjury as follows:

         1.      I am a Sr. Business Resource Liaison at the class action notice and settlement

  KNWSXS]^\K^SYX PS\W& 3XQOSYX 9\Y_Z& >>5 $d3XQOSYXe%( < KW P_VVc PKWSVSK\ aS^R ^RO PKM^]

  contained herein based upon my personal knowledge.

         2.      Angeion was retained Lc ^RO 6S\OM^ B_\MRK]O\ BVKSX^SPP $d6BBe% MVK]] and appointed

  by the United States District Court for the District of New Jersey as the Settlement Administrator

  for the settlements reached between the DPP class and various defendants in the multidistrict

  proceedings captioned In re: Liquid Aluminum Sulfate Antitrust Litigation, Civil Action No. 16-

  md-2687 (MCA)(MAH) (D. NJ).

         3.      Angeion caused copies of the notices and claim forms of the settlements between

  the DPP class and the various defendants in those proceedings to be mailed to more than 10,000

  direct purchasers of liquid aluminum sulfate that the defendants identified in their purchase

  records, including numerous purchasers of liquid aluminum sulfate in the State of Illinois. Angeion

  also published notices of the settlements in various newspapers and trade publications and

  maintains a dedicated settlement website containing information relating to the settlements

  (www.LiquidAluminumDirectSettlement.com).




                                                                                        Cpigkqp111112
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 3 of 139 PageID:
                                 37628
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 4 of 139 PageID:
                                 37629


  #

  #

  #

  #

  #

  #

  #

  #

  #


                                       #
                              (-)*'*,#&#
  #

  #

  #

  #

  #

  #

  #

  #

  #


                                       #
  #



                                                                  Cpigkqp111114
                                        +<<9>?9A#09@79>91#*?D5@>=5>B#&75>395A#)<9792<5#6?@#(9AB@92CB9?>

'<19=#-C=25@      '853;#&=?C>B      .1E55#-1=5                                                                  '9BE           /B1B5
64A7E6?4=@**0/          -1'++.)*1   6=FJ#B9#DB6>#=E?4A7                                                         DB6>#=E?4A7      =?
64A7E6?4=@**00          --'/,3)1/   D8A7#?4>8#6BAE8DH4A6J#7=EFD=6F#=AF8D6=FJ#I4F8D                              58AFBA           =?
6<@6?4=@***2             /'-+-)1.   6=FJ#B9#?8DBJ                                                               ?8DBJ            =?
6<@6?4=@**-*             -'-02),2   6=FJ#B9#4?F4@BAF                                                            4?F4@BAF         =?
6<@6?4=@**/+             2',01)3-   ?4>8#6BGAFJ#CG5?=6#I4F8D#7=EFD=6F                                           K=BA             =?
6<@6?4=@*/,,             .'.10)/0   6=FJ#B9#E4?8@'=?                                                            E4?8@            =?
6<@6?4=@*/,/             1',--)12   6BGAFDJ#B9#EF499BD7'##H=D;=A=4                                              EF499BD7        H4
6<@6?4=@*/-+            +.'-./),-   6=FJ#B9#6DJEF4?#?4>8                                                        6DJEF4?#?4>8     =?
;8B6?4=@**+0             +'3-.)21   JBD>H=??8#(5D=EFB?#E4A=F4DJ#7=EFD=6F                                        JBD>H=??8        =?
;8B6?4=@**+2             +'.11)-0   6=FJ#B9#4GDBD4                                                              4GDBD4           =?
;8B6?4=@**./            -.',1*)//   EG@@8D9=8?7'#?854ABA'@4E6BGF4<#I4F8D#6B@@=EE=BA#'#4#@GA=6=C4?#6BDCBD4F=BA   B&#94??BA        =?
;8B6?4=@*+/*             +'+*0)1*   6=FJ#B9#I=??=4@E5GD;                                                        I=??=4@E5GD;    H4
;8B6?4=@*+33             -'-00)+0   6=FJ#B9#;=??8EC=8                                                           ;=??8EC=8        =?
;8B6?4=@*,*+          +*1'0*3)0-    6=FJ#B9#6<8E4C84>8                                                          6<8E4C84>8      H4
;8B6?4=@*,*1            -/'-,+)+,   6=FJ#B9#7864FGD                                                             7864FGD          =?
;8B6?4=@*,/.            -2'3//)1.   6=FJ#B9#84EF#@B?=A8                                                         84EF#@B?=A8      =?
;8B6?4=@*,3.             0',0/)2+   6=FJ#B9#@4FFBBA#I4F8D                                                       @4FFBBA          =?
                                                                                                                                                                        37630




;8B6?4=@*-*,            ,1'2++)33   6=FJ#B9#8?;=A#I4F8D#78CF                                                    8?;=A            =?
GE4?6B6?4=@**.-          +'103)+-   6=FJ#B9#I8EF#6<=64;B                                                        I8EF#6<=64;B     =?
GE4?6B6?4=@*1/,       ,-3'31.)20    6=FJ#B9#6<=64;B                                                             6<=64;B          =?
                                                                                                                                       Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 5 of 139 PageID:




                                                                                                                   Cpigkqp111115
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 6 of 139 PageID:
                                 37631




                                                                  Cpigkqp111116
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 7 of 139 PageID:
                                 37632




                                                                  Cpigkqp111117
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 8 of 139 PageID:
                                 37633




                                                                  Cpigkqp111118
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 9 of 139 PageID:
                                 37634




                                                                  Cpigkqp111119
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 10 of 139 PageID:
                                  37635




                                                                   Cpigkqp11111;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 11 of 139 PageID:
                                  37636




                                                                   Cpigkqp111121
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 12 of 139 PageID:
                                  37637




                                                                   Cpigkqp111122
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 13 of 139 PageID:
                                  37638




                                                                   Cpigkqp111123
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 14 of 139 PageID:
                                  37639




                                                                   Cpigkqp111124
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 15 of 139 PageID:
                                  37640




                                                                   Cpigkqp111125
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 16 of 139 PageID:
                                  37641




                                                                   Cpigkqp111126
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 17 of 139 PageID:
                                  37642




                                                                   Cpigkqp111127
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 18 of 139 PageID:
                                  37643




                                                                   Cpigkqp111128
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 19 of 139 PageID:
                                  37644




                                                                   Cpigkqp111129
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 20 of 139 PageID:
                                  37645




                                                                   Cpigkqp11112;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 21 of 139 PageID:
                                  37646




                                                                   Cpigkqp111131
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 22 of 139 PageID:
                                  37647




                                                                   Cpigkqp111132
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 23 of 139 PageID:
                                  37648




                                                                   Cpigkqp111133
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 24 of 139 PageID:
                                  37649




                                                                   Cpigkqp111134
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 25 of 139 PageID:
                                  37650




                                                                   Cpigkqp111135
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 26 of 139 PageID:
                                  37651




                                                                   Cpigkqp111136
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 27 of 139 PageID:
                                  37652




                                                                   Cpigkqp111137
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 28 of 139 PageID:
                                  37653




                                                                   Cpigkqp111138
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 29 of 139 PageID:
                                  37654




                                                                   Cpigkqp111139
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 30 of 139 PageID:
                                  37655




                                                                   Cpigkqp11113;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 31 of 139 PageID:
                                  37656




                                                                   Cpigkqp111141
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 32 of 139 PageID:
                                  37657




                                                                   Cpigkqp111142
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 33 of 139 PageID:
                                  37658




                                                                   Cpigkqp111143
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 34 of 139 PageID:
                                  37659




                                                                   Cpigkqp111144
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 35 of 139 PageID:
                                  37660




                                                                   Cpigkqp111145
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 36 of 139 PageID:
                                  37661




                                                                   Cpigkqp111146
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 37 of 139 PageID:
                                  37662




                                                                   Cpigkqp111147
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 38 of 139 PageID:
                                  37663




                                                                   Cpigkqp111148
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 39 of 139 PageID:
                                  37664




                                                                   Cpigkqp111149
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 40 of 139 PageID:
                                  37665




                                                                   Cpigkqp11114;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 41 of 139 PageID:
                                  37666




                                                                   Cpigkqp111151
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 42 of 139 PageID:
                                  37667




                                                                   Cpigkqp111152
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 43 of 139 PageID:
                                  37668




                                                                   Cpigkqp111153
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 44 of 139 PageID:
                                  37669




                                                                   Cpigkqp111154
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 45 of 139 PageID:
                                  37670




                                                                   Cpigkqp111155
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 46 of 139 PageID:
                                  37671




                                                                   Cpigkqp111156
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 47 of 139 PageID:
                                  37672




                                                                   Cpigkqp111157
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 48 of 139 PageID:
                                  37673




                                                                   Cpigkqp111158
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 49 of 139 PageID:
                                  37674




                                                                   Cpigkqp111159
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 50 of 139 PageID:
                                  37675




                                                                   Cpigkqp11115;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 51 of 139 PageID:
                                  37676




                                                                   Cpigkqp111161
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 52 of 139 PageID:
                                  37677




                                                                   Cpigkqp111162
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 53 of 139 PageID:
                                  37678




                                                                   Cpigkqp111163
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 54 of 139 PageID:
                                  37679




                                                                   Cpigkqp111164
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 55 of 139 PageID:
                                  37680




                                                                   Cpigkqp111165
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 56 of 139 PageID:
                                  37681




                                                                   Cpigkqp111166
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 57 of 139 PageID:
                                  37682




                                                                   Cpigkqp111167
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 58 of 139 PageID:
                                  37683




                                                                   Cpigkqp111168
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 59 of 139 PageID:
                                  37684




                                                                   Cpigkqp111169
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 60 of 139 PageID:
                                  37685




                                                                   Cpigkqp11116;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 61 of 139 PageID:
                                  37686




                                                                   Cpigkqp111171
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 62 of 139 PageID:
                                  37687




                                                                   Cpigkqp111172
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 63 of 139 PageID:
                                  37688




                                                                   Cpigkqp111173
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 64 of 139 PageID:
                                  37689




                                                                   Cpigkqp111174
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 65 of 139 PageID:
                                  37690




                                                                   Cpigkqp111175
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 66 of 139 PageID:
                                  37691




                                                                   Cpigkqp111176
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 67 of 139 PageID:
                                  37692




                                                                   Cpigkqp111177
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 68 of 139 PageID:
                                  37693




                                                                   Cpigkqp111178
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 69 of 139 PageID:
                                  37694




                                                                   Cpigkqp111179
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 70 of 139 PageID:
                                  37695




                                                                   Cpigkqp11117;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 71 of 139 PageID:
                                  37696




                                                                   Cpigkqp111181
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 72 of 139 PageID:
                                  37697




                                                                   Cpigkqp111182
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 73 of 139 PageID:
                                  37698




                                                                   Cpigkqp111183
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 74 of 139 PageID:
                                  37699




                                                                   Cpigkqp111184
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 75 of 139 PageID:
                                  37700




                                                                   Cpigkqp111185
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 76 of 139 PageID:
                                  37701




                                                                   Cpigkqp111186
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 77 of 139 PageID:
                                  37702




                                                                   Cpigkqp111187
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 78 of 139 PageID:
                                  37703




                                                                   Cpigkqp111188
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 79 of 139 PageID:
                                  37704




                                                                   Cpigkqp111189
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 80 of 139 PageID:
                                  37705




                                                                   Cpigkqp11118;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 81 of 139 PageID:
                                  37706




                                                                   Cpigkqp111191
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 82 of 139 PageID:
                                  37707




                                                                   Cpigkqp111192
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 83 of 139 PageID:
                                  37708




                                                                   Cpigkqp111193
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 84 of 139 PageID:
                                  37709




                                                                   Cpigkqp111194
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 85 of 139 PageID:
                                  37710




                                                                   Cpigkqp111195
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 86 of 139 PageID:
                                  37711




                                                                   Cpigkqp111196
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 87 of 139 PageID:
                                  37712




                                                                   Cpigkqp111197
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 88 of 139 PageID:
                                  37713




                                                                   Cpigkqp111198
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 89 of 139 PageID:
                                  37714




                                                                   Cpigkqp111199
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 90 of 139 PageID:
                                  37715




                                                                   Cpigkqp11119;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 91 of 139 PageID:
                                  37716




                                                                   Cpigkqp1111;1
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 92 of 139 PageID:
                                  37717




                                                                   Cpigkqp1111;2
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 93 of 139 PageID:
                                  37718




                                                                   Cpigkqp1111;3
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 94 of 139 PageID:
                                  37719




                                                                   Cpigkqp1111;4
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 95 of 139 PageID:
                                  37720




                                                                   Cpigkqp1111;5
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 96 of 139 PageID:
                                  37721




                                                                   Cpigkqp1111;6
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 97 of 139 PageID:
                                  37722




                                                                   Cpigkqp1111;7
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 98 of 139 PageID:
                                  37723




                                                                   Cpigkqp1111;8
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 99 of 139 PageID:
                                  37724




                                                                   Cpigkqp1111;9
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 100 of 139 PageID:
                                   37725




                                                                   Cpigkqp1111;;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 101 of 139 PageID:
                                   37726




                                                                   Cpigkqp111211
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 102 of 139 PageID:
                                   37727




                                                                   Cpigkqp111212
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 103 of 139 PageID:
                                   37728




                                                                   Cpigkqp111213
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 104 of 139 PageID:
                                   37729




                                                                   Cpigkqp111214
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 105 of 139 PageID:
                                   37730




                                                                   Cpigkqp111215
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 106 of 139 PageID:
                                   37731




                                                                   Cpigkqp111216
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 107 of 139 PageID:
                                   37732




                                                                   Cpigkqp111217
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 108 of 139 PageID:
                                   37733




                                                                   Cpigkqp111218
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 109 of 139 PageID:
                                   37734




                                                                   Cpigkqp111219
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 110 of 139 PageID:
                                   37735




                                                                   Cpigkqp11121;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 111 of 139 PageID:
                                   37736




                                                                   Cpigkqp111221
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 112 of 139 PageID:
                                   37737




                                                                   Cpigkqp111222
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 113 of 139 PageID:
                                   37738




                                                                   Cpigkqp111223
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 114 of 139 PageID:
                                   37739




                                                                   Cpigkqp111224
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 115 of 139 PageID:
                                   37740




                                                                   Cpigkqp111225
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 116 of 139 PageID:
                                   37741




                                                                   Cpigkqp111226
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 117 of 139 PageID:
                                   37742




                                                                   Cpigkqp111227
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 118 of 139 PageID:
                                   37743




                                                                   Cpigkqp111228
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 119 of 139 PageID:
                                   37744




                                                                   Cpigkqp111229
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 120 of 139 PageID:
                                   37745




                                                                   Cpigkqp11122;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 121 of 139 PageID:
                                   37746




                                                                   Cpigkqp111231
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 122 of 139 PageID:
                                   37747




                                                                   Cpigkqp111232
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 123 of 139 PageID:
                                   37748




                                                                   Cpigkqp111233
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 124 of 139 PageID:
                                   37749




                                                                   Cpigkqp111234
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 125 of 139 PageID:
                                   37750




                                                                   Cpigkqp111235
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 126 of 139 PageID:
                                   37751




                                                                   Cpigkqp111236
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 127 of 139 PageID:
                                   37752




                                                                   Cpigkqp111237
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 128 of 139 PageID:
                                   37753




                                                                   Cpigkqp111238
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 129 of 139 PageID:
                                   37754




                                                                   Cpigkqp111239
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 130 of 139 PageID:
                                   37755




                                                                   Cpigkqp11123;
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 131 of 139 PageID:
                                   37756




                                                                   Cpigkqp111241
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 132 of 139 PageID:
                                   37757




                                                                   Cpigkqp111242
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 133 of 139 PageID:
                                   37758




                                                                   Cpigkqp111243
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 134 of 139 PageID:
                                   37759




                                                                   Cpigkqp111244
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 135 of 139 PageID:
                                   37760




                                                                   Cpigkqp111245
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 136 of 139 PageID:
                                   37761




                                                                   Cpigkqp111246
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 137 of 139 PageID:
                                   37762




                                                                   Cpigkqp111247
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 138 of 139 PageID:
                                   37763




                                                                   Cpigkqp111248
Case 2:16-md-02687-MCA-MAH Document 1465-9 Filed 12/11/20 Page 139 of 139 PageID:
                                   37764




                                                                   Cpigkqp111249
